ANDERSON, J.
The appellant insists that Acts 1907, p. 367, which transfers Henry county from the Twelfth to the Third judicial circuit, is repugnant to section 45 of the Constitution of 1901, because it contains two separate and distinct subjects. The title of the act is to amend certain sections of the Code of 1896, which said sections either arrange the circuits or fix the time for holding court in the Thirteenth circuit. The object of amended section 897 was to divide the state into convenient circuits, and of 911 to fix the time of holding court in one of said circuits — both pertaining to one and the same general object. Dividing the state into circuits and fixing the time for court in the Thirteenth circuit is clearly germane and cognate to the subject of holding circuit courts. It is essential to the holding of circuit courts to arrange the counties into circuits and to fix the time for holding same, which pertains to the same subject. The body of the act, like the title, relates to one subject. It arranges the counties into circuits and fixes the time for holding court in some of them. We do not think that the act in question is repugnant to section 45 of the Constitution, in so far as it arranges the counties into different circuits. It is true, in the case of L. & N. R. R. Co. v. Grant, 45 South. 226, so much of the act as attempted to fix the time for holding court in the Fifteenth circuit was condemned by this court, not because it contained two subjects, but for the reason that the title did not embrace or include any provision for fixing the time of holding court in any cir*630euit, save the Thirteenth, which was the only one embraced in section 911, one of the sections which the title purported to amend. But this defect had no application to the amendment of section 897, as it divided the entire state into circuits, which was as broád and comprehensive as the body of the act in this respect. Henry county having been legally placed in the Third circuit, the judgment complained of, having been rendered at a term fixed by Acts 1907, p. 498, was valid, and the trial court did not err in overruling the motion to vacate same.
The judgment of the circuit court is affirmed.
Affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.